                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ARMOD RASHAD JAHMAL BOSWELL, )
a.k.a., Armond Boswell,      )
                             )
        Plaintiff,           )
                             )
        v.                   )                  CIVIL ACTION NO. 2:18-cv-716-ALB
                             )
JUSTIN T. MIMS,              )
                             )
        Defendant.           )

                                           ORDER

       Before the court is the Recommendation of the Magistrate Judge entered August 22, 2019.

(Doc. 24). There being no timely objection filed to the Recommendation, and based on an

independent review of the record, it is ORDERED as follows:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This action is DISMISSED without prejudice.

       A Final Judgment will be entered separately.

       DONE and ORDERED this 27th day of September 2019.


                                                /s/ Andrew L. Brasher
                                           ANDREW L. BRASHER
                                           UNITED STATES DISTRICT JUDGE
